DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Page 1, line 14 states “lower threaded portion” and should state “upper threaded portion.”
Claim 1 Page 2, line 1 states “internal threaded portion” and should be “internal screwing portion.”  
6.	Claim 1, Page 2, line 7 states “air and stems.”  It is unclear what is meant by stems.  For the purpose of this examination air and stems will simply be construed to mean fluids.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

8.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Peng reference (US Patent No. 9,631,760) in view of the Schaupp reference (US Patent No. 4,724,074).
9.	Regarding claim 1, the Peng reference discloses:
	a drain valve (1) of an oil cup (FIG. 4) of an oil filter (100) comprising:
	a body (2) and a fitting sleeve (3);
	the body including a head portion (21), a post (22), a connection portion (24), an upper threaded portion (251), a lower threaded portion (252), and a foot portion (26);
	wherein the head portion (21) is formed on a top of the post (22) (FIG. 1), an air channel (224) and a fluid channel (223) are defined between the head portion (21) and the connection portion (24) (FIG. 3), wherein the connection portion (24) is formed on an intermediate section of the post in a disk shape (FIG. 3), and the connection portion has multiple cutouts (241) arranged around a peripheral side thereof (FIG. 1); 
	the upper threaded portion (251) is separated from the lower threaded portion (252) by the connection portion (24), and the lower threaded portion (252) is coupled with the fitting sleeve (3) (FIG. 3);
	the foot portion (26) is formed on a bottom of the post (FIG. 3);
	wherein the fitting sleeve (3) includes a peripheral fence (32), an internal screwing portion (FIG. 3), and multiple positioning portions (33);
	the internal screwing portion (FIG. 3) is screwed with the lower threaded portion (252) of the body (2), and the peripheral fence (32) extends to the head portion (21) of the body (2) from the internal screwing portion (FIG. 3);
	the fitting sleeve (3) is fixed with the body by using a fixing loop (31), the multiple positioning portions (33) correspond to the multiple cutouts (241) of the connection portion (24) 
	The Peng reference discloses the invention as essentially claimed.  However, the Peng reference fails to disclose a guide opening formed on a bottom of the connection portion; wherein the upper threaded portion is in connection with an outlet of the container; a through orifice communicating with the guide opening; a distance is defined between the connection portion and the fitting sleeve by ways of the positioning portion so that fluids discharge out of the foot portion from the container along the guide opening.  
	 The Schaupp reference teaches it is conventional in the art of drain assemblies to provide as taught in (FIG. 2) a guide opening (FIG. 2—the opening formed by (36) showing the flow by the arrow in (FIG. 2)) formed on a bottom of the connection portion (24); wherein the upper threaded portion (FIG. 2—upper portion of threads of (50) is in connection with an outlet (FIG. 2—the outlet is the opening that (50) fits into) of the container (12); a through orifice (66) communicating with the guide opening (FIG. 2); a distance (FIG. 2—the vertical distance of the opening (36) with the rest of the channel) defined between the connection portion (24) and the fitting sleeve (50) by ways of the positioning portion (60) so that fluids discharge out of the foot portion (FIG. 2--bottom of (50) out of opening (70)) from the container (12) along the guide opening (FIG. 2).  Such configurations/structures would allow self-venting drainage of a collection bowl [Abstract].
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the drain valve of the Peng reference, such that the drain valve further includes a guide opening formed on a bottom of the connection portion; wherein the upper threaded portion is in connection with an outlet of the container; a through orifice communicating with the guide opening; a distance is defined between the connection portion and the fitting sleeve by ways of the positioning portion so that fluids discharge out of the foot 
10.	Regarding claim 2, the Peng reference further discloses:
	an oil filter (100).
	The Peng reference discloses the invention as essentially claimed.  However, the Peng reference fails to disclose wherein the head portion is connected with a fixer hooked with the container.  
	 The Schaupp reference teaches it is conventional in the art of drain assemblies to provide as taught in (FIG. 2) wherein the head portion (FIG. 2—upper portion of (24)) is connected with a fixer (FIG. 2—the overlapping flanges of the top of (24) that hook onto the upper portion of the container (12)) hooked with the container (FIG. 2).  Such configurations/structures would allow self-venting drainage of a collection bowl [Abstract].
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the drain valve of the Peng reference, such that the drain valve further includes wherein the head portion is connected with a fixer hooked with the 
container, as clearly suggested and taught by the Schaupp reference, in order to allow self-venting drainage of a collection bowl [Abstract].
11.	Regarding claim 3, the Peng reference further discloses:
wherein a seal ring (5) is defined between the connection portion and the outlet of the oil filter (FIG. 4).  
12.	Regarding claim 4, the Peng reference further discloses:
wherein the fitting sleeve includes multiple non-skid ribs (34) formed around the peripheral face (FIG. 2).  
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747